DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Receipt is acknowledged of applicant's amendment filed 9/17/2021. 
Claims 1-4, 7-8 and 10 are pending and an action on the merits is as follows. Claims 1, 8 and 10 are amended. 
Applicant's amendments and arguments filed 9/17/2021, with respect to the rejection of present claim 1-4, 7-8 and 10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0058159, “Lee”) in view of Hirose (US 2017/0087812) have been carefully studied and fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, as discussed in details in the body of the rejection below. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0058159, “Lee”) in view of Tsuji et al. (US 2005/0153087; “Tsuji”).  
In regard to claims 1, 3 and 10, Lee teaches a multilayer film (para [0091], [abstract]). The multilayer film of Lee is formed from co-injection manufacturing [0121]. The multilayer structure of Lee comprises a barrier layer of EVOH [0091]. The outer layers laminated on both sides of the barrier layer are of a polypropylene material [0136]. The polypropylene material is a composition was a blend of grafted polypropylene with ungrafted polypropylene [0137]. The amount of grafted polypropylene in the composition ranged from 2.5-10 wt% [Table 2]. Thus, the mass ratio of the modified polypropylene to the total of the unmodified polypropylene and the modified polypropylene would be 0.25 to 0.1, which range overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
The modified polypropylene is grafted with maleic anhydride [0132]. The melt flow rate of the grafted or co-grafted polypropylene copolymers have relatively high melt flow rate [0064].  
The melt flow rate of a polymer is inversely proportional to viscosity of the melt. Thus, the co- grafted polypropylene copolymers would have a relatively low melt viscosity. 
Lee states that the melt flow rate of the grafted or co-grafted polypropylene copolymers may also be adjusted to achieve the desired properties [0061]. It should be noted that the melt flow rate are result effective variables. As the melt flow rate increases, the material has insufficient thermal properties of the end use products. 
As discussed above, the multilayer film of Lee comprises a barrier layer of ethylene-vinyl alcohol copolymer (EVOH) (para [0091]).  However, Lee does not specifically teach its barrier layer of the specific compositions as instantly claimed in claims 1 and 10, i.e., consists essentially of an ethylene-vinyl alcohol copolymer, and an alkali metal salt of a higher fatty acid having a melting point of 250°C or lower as in claim 1, and consists of the ethylene-vinyl alcohol copolymer and the alkali metal salt as in claim 10. 
Tsuji teaches a gas barrier composition comprising an EVOH gas barrier resin (para [0019] [0057]). The gas barrier composition is suitable for use in multilayer food packaging [0024, 0125]. Tsuji teaches it is known in the art to add an alkali metal salt to EVOH resin in order to improve inter-layer adhesion and compatibility [0070]. Tsuji teaches that the suitable alkali metal salt includes sodium stearate and potassium stearate [0070], which are the same alkali metal salt of a higher fatty acid as that of the instant application (see instant claim 3); and thus, it would be inherent that those alkali metal salt has a melting point of 250°C or lower, meeting the claimed limitations of claim 1.  Tsuji teaches it is effective to add an alkali metal salt to the EVOH resin in an amount of 5 to 5,000 ppm (para [0070]), which range overlaps with the instantly claimed range of 50 to 1500 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to modify the multilayer film of Lee, to have incorporated into the ethylene-vinyl alcohol copolymer resin of the gas barrier layer of the multilayer film of Lee, with from 5 to 5,000 ppm of potassium stearate or sodium stearate (i.e., alkali metal salt of a higher fatty acid) as taught by Tsuji with the expectation of improving inter-layer adhesion and compatibility as taught by Tsuji (para [0070), which would have predictably arrived at a satisfactory multilayer film that reads on the instantly claimed multilayer film, i.e., such modified multilayer film includes a barrier layer of only ethylene-vinyl alcohol copolymer (of Lee) and potassium stearate or sodium stearate (i.e., alkali metal salt of a higher fatty acid, as taught by Tsuji) reads on the instantly claimed multilayer film, i.e., having a barrier layer consists essentially of an ethylene-vinyl alcohol copolymer and an alkali metal salt of a higher fatty acid having a melting point of 250°C or lower as in claim 1; i.e., having a barrier layer consists of the ethylene-vinyl alcohol copolymer and the alkali metal salt as in claim 10. 
In regard to claim 2, Lee discloses that the maleic anhydride polypropylene has a MFR of 205 g/10 measured at 230°C and 2160 g [Table 1-continued Comp PP-7]. The unmodified polypropylene has a melt flow rates of 0.5 to about 150 g/10 min measured at 230°C and 2160 g [0074]. 
In regard to claim 4, modified Lee discloses that the unmodified polypropylene has a melt flow rates of 0.5 to about 150 g/10 min measured at 230°C and 2160 g [0074] and that the melt flow rate of the EVOH is not less than 8.0 g/10 min and not more than 15.0 g/10 min under a load of 2160 g at 210°C [Hirose 0029]. Thus, the MFR ratio of the unmodified polypropylene to the ethylene-vinyl alcohol copolymer falls within the range of 1 to 10. 
In regard to claim 7, Lee discloses that a container made of the co-injection molded multilayer structure [0121]. 
In regard to claim 8, Lee discloses a method for producing the multilayer structure comprising co-injection molding the resin composition [0121].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782